420 F.2d 698
UNITED STATES of America for the Use and Benefit of R. E.LEE ELECTRIC COMPANY, Inc., Appellee,v.Clifford W. STACK t/a C. W. Stack Company and HartfordAccident and Indemnity Company, Appellants.
No. 13460.
United States Court of Appeals Fourth Circuit.
Argued Jan. 7, 1970.Decided Jan. 12, 1970.

Frank L. Cowles, Jr., and Kennon W. Bryan, Fairfax, Va.  (Swayze, Parris, Cowles & Tydings, Fairfax, Va., on the brief), for appellants.
Anthony S. Gallucio, Arlington, Va.  (Shaffer, VanMeter & Gallucio, Arlington, Va., on the brief), for appellee.
Before BOREMAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Upon consideration of the record, the briefs, and arguments of counsel we affirm upon the opinion of the district court.1


2
Affirmed.



1
 308 F. Supp. 46 (E.D.Va.1968)